Citation Nr: 1757903	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a dependency allowance for a dependent parent (step-parent).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from January 1995 to June 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in an August 2017 Board hearing held at the RO.  The record contains a transcript of the hearing.

The Veteran has applied for additional compensation for a dependent parent under 38 C.F.R. § 3.59.  Importantly, the record indicates that VA has recognized the Veteran's stepmother (P.T.) as his dependent parent.  See, e.g., January 2017 and December 2012 Compensation and Pension Award Summary Printouts, both listing P.T. and under relationship notes "parent."  However, the record does not contain an explicit decision on the Veteran's claim, so the Board finds it is appropriate to resolve the pending appeal to ensure the Veteran receives the benefit of an explicit decision, including that he has the appropriate opportunity to make argument and, if warranted, initiate an appeal regarding downstream elements such as the effective date and the amount of the award.  See August 2017 Board Hearing Tr. at 19 ("he's hoping that it's effective December of 2007"); January 2013 Statement of the Veteran (requesting a December 2007 effective date and disputing the calculation of his benefits).


FINDING OF FACT

The Veteran's stepmother stood in the relationship of his parent for not less than one year prior to his entry into active service.  The Veteran has never applied for or been awarded additional compensation for any other dependent as his mother, to include his natural mother.  The Veteran's stepmother (P.T.) has no income or assets and is dependent upon him for support.

CONCLUSION OF LAW

The legal requirements for an additional compensation allowance for the Veteran's stepmother as his dependent parent have been met. 38 U.S.C.A. §§ 101(5), 1115 (West 2014); 38 C.F.R. §§ 3.4 (b)(2), 3.59 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has applied for additional compensation for a dependent parent under 38 C.F.R. § 3.59.  A veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a spouse, child, and/or dependent parent.  38 U.S.C.A. Â§ 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2017). 

The term "parent" means a natural mother or father (including the mother of an illegitimate child or the father of an illegitimate child if the usual family relationship existed), mother or father through adoption, or a person who for a period of not less than 1 year stood in the relationship of a parent to a veteran at any time before his or her entry into active service.  38 U.S.C.A. § 101(5) (2014); 38 C.F.R. §  3.59(a) (2017).

The foster relationship must have begun prior to the veteran's 21st birthday.  Not more than one father and one mother, as defined, will be recognized in any case.  If two persons stood in the relationship of father or mother for 1 year or more, the person who last stood in such relationship before the Veteran's last entry into active service will be recognized as the parent.  38 C.F.R. §  3.59(b) (2017). 

Here, the Veteran has provided written statements, documents, and testimony establishing that his stepmother (P.T.) stood in the relationship of mother to the Veteran prior to his entry into active service, that his natural mother did not take an active role in is life at that time, and that he had very limited contact with his natural mother at the time he entered active service.  See, e.g., August 2017 Board Hearing Tr., generally; May 2013 Statement of Veteran (detailing history with P.T. and his natural mother; including that he lived with his birth mother less than a year and that he had a limited relationship with her otherwise).  The Board finds convincing the Veteran's testimony and statements that his stepmother (P.T.) stood in the relationship as his mother for more than one year prior to his entry into active service (which included many years when he was a minor) and that she was the last person to do so before he entered the service.

The record also establishes that the Veteran has never sought dependent benefits for his natural mother or any other person as his mother.  Veterans are permitted benefits for one dependent father and one dependent mother, 38 C.F.R. § 3.59(b), so the Veteran is not seeking greater benefits than those which the law allows.

On these facts, the Board finds that the Veteran's stepmother (P.T.) qualifies as a parent under 38 C.F.R. § 3.59 for whom additional benefits may be paid.  The remaining question is whether she is a dependent parent.

The regulations provide specific criteria pursuant to which a parent can be classified as a dependent parent.  38 C.F.R. § 3.250  (2017).  These regulations provide that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; or (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1). 

Where the income exceeds the monthly amounts stated in paragraph (a)(1), dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of 38 C.F.R. § 3.250.  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a)(2).

Under 38 C.F.R. § 3.250 (b), dependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide for their reasonable maintenance. The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life. 38 C.F.R. § 3.250 (b)(1). 

38 C.F.R. § 3.250 (a)(3) provides that for foreign residents, there is no conclusive presumption of dependency.  Dependency will be determined on the facts in the individual case under the principles outlined in the section.

Here, the Veteran's stepmother resides in a foreign country, so dependency must be established on a facts found basis.  The evidence of record establishes that the Veteran's stepmother is dependent upon his support.  She is disabled, has no assets, and has no income.  See April 2012 Statement of Dependency of Parents; December 2007 Statement of Dependency of Parents.  The Veteran contributes to the support of his parents who also receive assistance from the Veteran's siblings.  See, e.g., April 2012 Statement in Support of Claim; August 2017 Board Hearing Tr. at 7-9.  The Board finds the Veteran's submissions on this issue credible and uncontested.

The greater weight of the evidence establishes that the Veteran's stepmother (P.T.) stood in the relationship of parent to the Veteran for at least one year prior to his entry into active service and that she is dependent on the Veteran for support.  Consequently, the Veteran's claim is granted.


ORDER

Entitlement to a dependency allowance for a dependent parent (step-parent) is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


